A Brighter Future for Liberia
\

§ GOLDEN
V i. VEROLEUM
LIBERIA

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,
Monrovia, Liberia

Registered: R. Fole Sherman Law Building,
17th Street & Cheeseman Ave Sinkor,
Monrovia, Liberia

Provisional
Memorandum of Understanding (MOU)
Incorporating
Social Agreement
Zoloken
(Grandcess / Wedabo Administrative District)

17 December 2013

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo
*
r

&

REPUBLIC OF LIBERIA)
GRAND KRU COUNTY)

Provisional Memorandum of Understanding
Incorporating Social Agreement

THIS Provisional Memorandum of Understanding (MOU) is made and entered into this 17
December, 2013, between Golden Veroteum (Liberia) Inc., Republic of Liberia, a Liberian Domestic
Corporation, (hereinafter referred to as. “GVL") represented by its Authorized Signatories, named on below,
and the undersigned communities of Zoloken in Grandcess / Wedabo District of Grand Kru County, Republic
of Liberia, (hereinafter referred to as “Community” or “Communities") represented by their Authorized
Representatives, named below,

This MOU terms further incorporate the Social Agreement between GVL and the Communities,

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under the
provisions of a 63-year agricultural concession agreement (the “Concession Agreement) to engage in the
development of land for oil palm and the production and sale of palm oil products, and the Concession
agreement is by reference included herein:

WHEREAS, the GVL investment is a business venture which additionally brings considerable
benefits to communities in terms of Jobs, careers, capacity building, infrastructure, and other social and
economic benefits, while also implying changes in many matters of lifestyle and activities of Communities,

WHEREAS, the Communities have invited and hereby confirm GVL to develop iand in their
Community areas (whether held under Customary, traditional, communal, tribal, private usage or forest
inanagement or other rights, permits, certificates or titles), for GVL plantings and facilities together with a
Community Oil Palm program.

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify, a minimum of 1900 hectares of land for the
development of oil palm by GVL and 380 additional hectares of land as may be required for the use of the
Community (with support from GVL) to establish a Community Oil Palm program;

WHEREAS, The Communities have determined or will furthermore determine to their considered
satisfaction that such land identification for oil palm purpose still provides for and leaves necessary amount of
land for other needs.

WHEREAS, this MOU outlines the Process of engagement for future assignment of land for oil palm
development, the social, employment and other economic benefits offered by GVL to the Communities, and
the Communities’ and GVL's approach to resolving grievances should they arise.

WHEREAS, this MOU shall respectfully be registered through the Liberian Legal system and
become binding upon the parties hereto, their respective representatives, members, agents, counselors, heirs,
successors in office, administrators and assigns, whether past, current or future, as though they were
specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have agreed
as follows:

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and employment,
training, promotion, college and university scholarships and business Opportunities in accordance of Appendix
A.

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo
ee

By Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed. timely wages, salaries, free housing, free health care, free education
and schooling of children in accordance of Appendix B.

Cc) Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every year, to the
Community Development Fund, which will be governed with the Communities themselves for development
projects, GVL will also construct and rehabilitate roads and bridges; additionally GVL will provide
Communities citizens access to GVL schools, university and college scholarships, health care facilities; and
GVL will provide business opportunities to Communities entrepreneurs, and GVL will consider the
Community for industrial development of an Oil Palm Factory Mill, in accordance of Appendix C.

D) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oil Palm Project, which will
be owned by the Communities and its members. GVL proposes that the Community Oil Palm area will be in
ratio of | acre to every 5 acres the Communities have assigned to GVL. The program will be offered in
accordance to Appendix D and subject to terms, considerations, rules and regulations to be agreed with the
Communities and program participants,

E) Development Timetable

The timing of investment and development is based on achieving a partnership between community
and GVL. GVL estimates the timetable in accordance of Appendix E subject to uncertainties about logistics,
weather, existing infrastructure, and to training progress, and subject to any externa! influences,

F) GVL Commitment to Communities regarding Potential Impacts

GVL will not pursue resettlement of the Community people from their villages or towns, This has
always been GVL policy and GVL has never resettled anyone and has not required anyone to do so. GVL
commits to adherence to all the affecting laws and regulations of Liberia and to international regulations of
RSPO, to good practices, and to partnership with the Communities, in accordance of Appendix F,

G) Communities Commitment to GVL.

The Communities commit to adherence to all the affecting laws and regulations of Liberia to good
practices, and to partnership with GVL, in accordance of Appendix G.

H) Issue and Grievance Resotution process

Given the long term nature of the partnership, it is possible that disagreements or differences may
arise as between community or individual citizens and GVL. The company and community recognized the
importance of addressing and resolving any such differences in a friendly and timely way and as such have
agreed to the attached Grievance Resolution Process included in Appendix H,

1 Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL. the community
formally attests to and signs the development map, being current at date 07 December, 2013, The community
acknowledges and affirms that it may wish to enter into future negotiations for transfer of additional lands, and
that updated maps will be appended to and become part of this social agreement. The formal endorsement is
contained in Appendix f and is an integral part of this MOU.

J) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in accordance of Appendix J.

2013-12-17 Provisional MoU and Social Agrcement-Zotoken Wedabo
This PROVISIONAL MOU shall remain in force until final MOU / Social Agreement is signed -
with mutual intent to do so within 6 months or maximum of 12 months. The final MOU will include the
same terms and any changes or additions as mutually agreed by the parties. By signing this Provisional
MOU, the communities authorize GVL to start operations and land development in the areas referred to
on the attached map of Zoloken, The Final MOU will endure for the life of the Concession Agreement,
unless otherwise mutually agreed by the Parties hereto.

Signed:

For Communities

(Authorized Self-Chosen Representatives)

For GVL_

Name: Viganeswaran Ponnudur;

ZOLOKEN COMMUNITY

Community Representative Committee

| Andrew Z. Zimbo

(Chairman)

REPRESENTATIVES ATTESTATION
AND ENDORSEMENT

(Traditional Leaders inc! Paramount Chiefs and

Chiefs) »

Hon, Ezekiel N. Toe Snr.
(clan chief)

Fe. ;

Jasper Y Nyanneh

Hon. Ben H. Nyaneh

Ez = ¥

(Member) Sey (General Town Chief)
Broad Based Leaders & Citizens incl I
Sam Toe oC Elders, Women leaders, Youth

r
Leaders,
Development leaders

| John Weah

Sarah Wreh (
(Women Leader)

Moses M. Yoway
(Youth Leader)

Matthew Pidi

_ (Elder) |
| Moses K. Monoh— rn =
ee ae (Elder)
| Peter Z. Newon
(Elder)

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo

AREA CHIEFS
NAME _ ___ | AREA —|SNIGNATURE
Jerome K. Toe Cty Tatuwine Qa >

Nebo T Gray Kweleken

_Seyoan Nyoan

Gblabraoken

Elijah Neh

Geneken

| Johnson Nyante

Dentiken

Zimbo Tarka

Kaybor/Monyenke/Behwan

Solomon Newon

Kweyeken

GOVERNMENT, ADMINISTRATIVE ATTESTATIONS AND ENDORSEMENTS

(Government Authorized Representation at District, County, & National level)

NAME

POSITION

SIGNATY RE
Z li

Hon. Johnson T, Monoh

Acting Township Commissioner
(Elizbeth Collinsville)

‘

[oop

| Hon. Peter S. Newon

Hon. N. Konmana Nyanneh

District Commisioner
(Grandcess/Wedabo Adm. District

Hon. Solomon Nimely

District superintendent (Sikléy Kwajlo
Statutory District)

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo.
NAME

[POSITION

Hon, Joseph Kaydio Wleh

Development Superintendent
(Sikley Kwajlo Statutory District)

SIGNATURE _ 5B

Hon. David Togba

Grand Kru County Land
Commissioner

Benjamin W Bedell

Grand Kru County Agriculture
Coordinator

Hon. T. Michael Wesseh

Grand Kru County Dev.
Superintendent

Hon. Elizabeth N. Dempster

Grand Kru County
Superintendent

Association

WITNESS 7
| NAME POSITION _| SIGNATURE
Moses Kiadii Civil Society Representative
(Grand Kru)
Local NGO Rep
Doris Ylatun (Grand Kru Women Development

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo

APPENDIX A
Preferences GVL Will Provide to Communities Citizens
Preference and priority for jobs in the Communities areas
Adult literacy and numeracy education for higher jobs

Technical training opportunity for advancement to qualified jobs and management in Community area
and elsewhere in GVL business

Preference for GVLs college and university scholarships is given to qualified students

Preference for trainee Cadetships towards management jobs

Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens of good
reputation who have the willingness and qualifications for the opportunities, and also in other GVL.

areas, so that GVL MOU area citizens may cross-work in any GVL areas on equal basis.

Preference and priority means that in any starting and new jobs or business opportunity will first be
given to citizens. But existing employees, trainees, students, cadets or vendors will not be fired to

accommodate new entrants.

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. A-t
APPENDIX B

Benefits GVL Will Provide to
Communities Citizens Who Become Employees

1 Employment and wages and other

a

Priority and preference for jobs and training opportunity is provided to communities that
designate planting land for GVL

b, Wages and salaries meet Liberian Laws and Regulations and Minimum Wage rulings, as
well as Terms and Conditions of Collective Bargaining Agreement with the workers union
GOVAWUL.

c Currently, GVL includes
i, 50kg bag of rice per employee each month,

ii, annual paid vacation,
iii, maternity leave
iv. bereavement payment and
v. National Social Security and Welfare Corp (NASSCORP) contributions
d. Qualified staff can receive a subsidized motorcycle without down payment
2. Training and advancement:

a Provide skill training to employees of the company.

b. This includes
i on-the-job training,
it. head gang and supervisor training
iii, and cadet/management development for qualified candidates, as well as
iv, international secondment for qualified candidates (e.g., learning modern mill

engineering methods),
v. vocational training (for instance, heavy equipment operator certified training, and
skills in mechanic and construction trades)

« Employees with good skills and willingness and ability to advance and manage parts of the
business will be encouraged and GVL wishes to create and build management and technical
support capabilities deriving from the Communities

3. Education of employee children:

a GVL will build schools in GVL farm townships starting at kindergarten and primary school
and up to high school

b Schooling is free for children dependents of employees

c GVL will pay for teachers, maintenance of schools and study items

2013-42-17 Provisional MoU and Sociat Agreement-Zolcken Wedabo

App. Bel
d. GVL offers schooling in adult literacy and numeracy for enrolled employees and for ability
to be promoted

e. University scholarships application wilt be available to qualified employee children from the
USD $100,000 in annual scholarships to agriculture students.
4, Healthcare and clinics:
a GVL will provide employees and dependents heaith care and medical treatment free-of-
charge.
b. Health clinics will be constructed, equipped and staffed by health care personnel and nurses
c GVL will pay the health care staff
5, Housing and facilities:
a GVL will provide modern style free-of-charge family and bachelor housing within the

developed area for full-time employees and their dependents that wish to live there
b. Housing will have

i. free electric power,

ii. running piped water and

iii. toilet bathrooms,

iv. as well as kitchens

v. The housing will be built in temporary form starting in year 2, and permanent
houses starting in year 4 of anew GVL farm areas

¢. GVL farm townships will have
i. Market place
fi. House of Worship (church or prayer hail)
iii. Sport field

iv. Normally we build these community buildings during year 2-3 of a new GVL farm
area

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. B-2
10.

APPENDIX C
Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not
Employment priority at GVL
a. Priority and preference in jobs and training opportunity is provided to communities that

designate planting fand for GVL, with evaluation and determination of their qualifications
and suitability for employment.

Community Development Fund payments and usage

a The community development fund will be used to pay for additional facilities, in addition to
what is mentioned herein, over the whole life of the GVL concession, and payments will be
repeated every year

b, GVL will each year pay USD $5 each hectare (equivalent to US$2.08 each acre) of
developed land into a Community Development Fund.

c This fund will be used to build infrastructure and other facilities of prudent selection and
planning

d, GVL will carry out the needs and planning survey with the Communities at the beginning,

and this will be repeated from time to time to guide planning

e The fund will be governed by representatives from both community and company, where the
GVL representatives participation is to assure that the fund will be used for prudent
community purposes

f. GVL and community will work to establish this fund during the first year of field planting
Education access to GVL schooling

a Community citizens will have access to study at GVL schools from primary school up to
high school, but priority will be given to employees dependents

b. GVL offers schooling in adult fiteracy and numeracy for community citizens

c University scholarships application will be available to qualified citizen’s children from the
USD $100,000 in annual scholarships to agriculture students.

d, In allocating the scholarships, GVL will work prioritize students originating from the
Communities in proportion to the land areas being allocated, and this will b monitored
annually together with the Communities

Healthcare and clinics access

a GVL will provide community citizen's access to GVL health care and medical facilities
subject to availability and minimum at cost, but priority will be given to employees and
dependants

Roads and bridges:

a. GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations.

b. ‘This will provide repairs to roads to the direct benefit of communities.

2013-12-17 Provisional Mol and Social Agreement-Zoloken Wedabo App. C-1
11.

6. Wells and pumps:

a.

GVL will build wells for communities where needed to avoid disturbance to clean water
supply from the Oil Palm development

b. Wells will be equipped with hand pumps where towns have over 150 citizens.
. 7 Local Business

a GVL provides opportunities for local business and entrepreneurs, beginning with offering
market areas in GVL farms so communities can sell to employees and for fully locatizable
trades such as
i construction,
is lumber and carpentry works,
iii. brick making,
iv. furniture making and
ve garment making,
vi. poultry farming,
vii. and all types of service and trade activities.

b. GVL will give preference to these locally sourced businesses

c Also indirectly, by creating real economic development and people with jobs and money to

buy goods and services, GVL’s presence can help bring in business and services such as cell
phone services and more products may become locally availabie

8 Consideration for Oil Palm Factory Mill

a.

GVL will consider the Communities for build manufacturing mills locally in connection to
some of its farms and in some communities.

The location will depend on many technical factors including how much land is planted
nearby.

Typically a group of big farms will have a central factory, which provides further
manufacturing, technical, transport and administrative jobs.

in addition to processed palm oil, the factories side products are used as fertilizer.

The decision of where and when to build is typically decided 1-2 years after first field
planting is completed. Normally a new mill takes 2-3 years to build.

App. C-2

2013-12-17 Provisional MoU and Suciat Agreement-Zoloken Wedabo
2.

42.

APPENDIX D

Community Oil Palm Programme Supported By GVL

Community Oil Palm Programme

a

Every community is encouraged to designate proper, proportionate and regulated land area
for assisted community farms (also known as supported out-grower farms).

GVL proposes that the Community Oil Palm area will be in ratio of | acre to every 5 acres
the Communities have assigned to GVL.

GVL will provide training, advisory and will supply seedfings, tools and fertilizers at cost
and free of import duties.

GVL will guarantee to purchase the fruits at regulated and transparent prices for processing
at the established factories.

The Community Oil Palm program normally starts in year 3 of development, as at that time
the community has gained experience from participation in GVL development.

The Community Oil Palm program is formulated in separate plan which when initialled and
signed are attached to this MOU as integral parts

Oil Paim Development Fund

a

Each year GVL will pay 1/2% of annual sales of oil palm products into an Oil Palm
Development Fund.

The proceeds will be used by Government to support and promote community and
smallholder oil Palm development in addition to the Community Oil Palm, so communities
can request funding for local oi! palm projects

2043-42-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. D-1
13.

APPENDIX E

Approximate Timetable for Initial Development and Investments

Site facilities construction

Estimated
Completion
Timing

Estimated
Duration

Estimated
Beginning Timing

2. Road rehabilitation and construction 2014
3. Bridges construction 2014 |
4. Nursery development January 2014 |
L eee | = _ —
5. Land preparation December 2013
6. Planting in the field Jan/Feb 2014 |
ee ae =a eens ~ |
7. Begin Hand pump construction February 2014 |
| SE — |
8. Begin Install Hand pumps for
communities whose water source is | 2014 | |
affected or was not sufficient | | |
= : | asec
9. GVL School construction | 2016 | |
| 10. GVL clinic construction 2015
- = a aa _ | i 2.3 years based on
| i str | 2 ;
| 11. GVL housing construction | 016 land development |
—- — wis [| .+—----
12 Pay ment to Community Development Starting in 2015 Every year 65 |
Fund years
13. Organizing of Community Oil Palm | Starting in
Project (COPP) 2015/16 | Ongong |
= a5 = = | |
. | | |
14, Begin works for COPP 2015/16 |
|
15. Planting COPP 2016/17
16. First harvesting of COPP 2019/20

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo

App. E-1
14.

2013-12-17 Provisional MoU and Social Agreement-Zolaken Wedabo

BENEFICIARY PROJECT Timing
2014 | 2015 | 2016 | 2017
Zoloken/Tatuwine “v v
Construction of (2) hand pumps
Rehabilitation of 9 class room school Gunior High
school)
Provide Cement for floors, v
Doors and windows v
Benches 10 10 10
Kaybor v v
Construction of (1) hand pumps
School Rehabilitation (Shared school with v v v
Muyanken)
Floors, doors and windows
10 10
Provide Benches for school
“Muyanken . v
Construction of (1) hand pump.
Behawan Construct (1) hand pump v
y|
Glabroken/Kwelek Schoo! rehabilitation (Provide Zinc, Windows and
en Cement for Floor) of (6) classrooms, v|
10 10 10
Provide Benches for school
Geneken | v
Rehabilitation of | hand pump
v
Rehabilitation of (6) class room school
Provide Cement, doors and windows v v
Dentiken : cae v v v v
Rehabilitation of school (6) class room (Provide Zinc,
Cement for floor, doors and windows)
r it v v
All Communities Construction of Karwlaken to Zoloken and Hunter
village to Zoloken Road (8km) maximum
App. E-2

15.

APPENDIX F
GVL Commitment to Communities and Citizens Regarding Potential Impacts
Land Negotiations and No Resettlement

a GVL will not pursue resettlement of the Community people from their villages or towns.
This has always been GVL policy and GVL has never resettled anyone and has not required
anyone to do so.

b, As a member of the RSPO, and responsible investor in Liberia, GVL follows a strict process
of conducting environmental assessments and intensive social engagement as part of the
process of obtaining land for oil palm development to ensure the community gives its Free
Prior & Informed Consent (FPIC) for any hand over of land for development ~ this is done
before starting any development in an area. As part of this, Communities and GVL have a
signed MOU from the beginning of engagement (“FPIC engagement Agreement”, signed at
start of mutual engagement).

c. ‘This FPIC engagement process will be an ongoing process subject to community desire and
willingness to offer additional areas for development

Adhere to all Liberian Laws and Regulations
a GVL agrees to adhere to and observe applicable Liberian Laws and regulations,

b. GVL will adhere to the Environmental Protection and Management Law of Liberia, the New
Forestry Reform Law of 2006 or any other law or regulation of Liberia, regulations of the
Environmental Protection Agency (EPA), Forestry Development Authority and the principles
of the Roundtable on Sustainable Palm Oi! (RSPO).

Respect for Community culture and sacred values

a. GVL has and shall make every effort to identify with community participation and clearly
enclave/ avoid damage to any of the following during the land preparation process, as
specified in our agreed and completed FPIC and participatory mapping processes.

i, Community’s protected areas, including cemeteries, shrines, sacred forests, special
forest collection areas (e.g., for special medicines)

ii, old towns community wishes to preserve

ili, other agreed cultural or economic items that are identified by community as
important to its well being

b. GVL and Community acknowledge that given the history of Liberia, and the movement over
the past 30 years of citizens away from community areas, it is possible that some of these
sites may be difficult for community members to identify. The communities commit to
address and resolve any such mistakes internally before discussing with GVL

Compensation for active farms:

a Before any agreement to convert active farms to GVL farms, GVL and individual farmers
will carry out field survey and crop count. If there is agreement by farmer and GVL to
convert farm, compensation will be at a rate set by the Ministry of Agriculture or other rates
as may be agreed from time to time If agreed, compensation will be made in open forum with
witnesses and decision is final and binding on both company and farmer.

2013-12-17 Provisional MoU and Social Agreement-Zotoken Wedabo App. H-I
wv

16.

APPENDIX G
Community Commitment to GVL
Allow GVL safe and undisturbed use of agreed GVL farm areas:
Mutual collaboration to resolve any emerging crises (see more on grievances)

Participate in activities that protect High Conservation Values (HCVs) and High Carbon Stock (HCS)
sites identified and demarcated within its farm areas

Help GVL maintain the quality of the water bodies by not use chemical and explosives for fishing
purposed and disposal of waste & feces within the concession areas.

Collaborate with GVL to stop illicit drugs sale in communities within it GVL concession areas.

Assist protect the investment from thieves, sabotage and any illegal activities and respect the private
property of GVL

Work with GVL to protect wildlife by helping to decide non-approved hunting and then enforce zero
tolerance in the farm areas.

Assist GVL to maintain the zero tolerance on burning in it concession areas.
Assist in sharing factual information about the GVL operations of GVL.
Fully participate in awareness and sensitizing activities about the GVL oil palm project.

Actively engage to monitor & evaluate activities of the GVL oil palm project.

2043-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. G-1
we

17,

APPENDIX H
Issue and Grievance Resolution Process

GVL and communities agree to implement the Grievances and Complaints Standard Operating
procedure (SOP) shown hereunder, This SOP may be continually improved and amended from time to
time GVL and community agree to resolve issues, concerns, grievances and conflicts resulting from
the GVL operations or activities deriving from community that has negative impact on either.

The parties agreed that reporting of grievance/ complaint by community's member can be made to
either GVL or community representatives in written or verbally and any party who receives a
complaint or grievance reports it to the GVL Social Sustainability department or to a GVL manager
within two days.

Each report shall be duly recorded by GVL and made available to the reporter as well as to the joint
monitoring team,

After the complaint has been received, field investigation should be carried out by GVL, Community
representatives and the complainant to verify the complaint.

The parties agreed that after the field investigation, a meeting should be called comprising of GVL,
community representative and the aggrieved party to agree on actions to address the complaint and the
complainant should have the right to say “YES” or “NO” to the decision reached.

If the complainant agrees to the decision reached, GVL will within 10 working days after the decision
submit action plan to address the complaint as per the decision reached, The action plan to be
presented by GVL will be used by the joint community representatives, GVL and the complainant
team to monitor progress of the work by GVL,

On the other hand GVL. and community representative agreed that, if the complainant disagreed to the
suggested actions to address the complaint by GVL and community representatives, the complainant
will be asked to go to court if he so wish for redress, At this level, GVL and the community
representative will work together as a team to fight the case in court.

App. H-1
2043-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo PP.
18.

APPENDIX

Statement of Acknowledgment and Acceptance of Land Grant by the Communities to
Golden Veroleum (Liberia) Inc

We, the tribal/local people, chiefs, elders, women, and youths of the communities of Zoloken in Grandcess /
Wedabo Administrative District, Grand Kru County, Republic of Liberia, do hereby freely, voluntarily,
without the use of force or threat, neither by the Government of Liberia, nor GVL, do hereby consent to, and
accept the grant of land made by this community as evidenced by the maps attached to this Statement for the
purpose stated in the Concession Agreement between the Government of Liberia and the Concessionaire to
wit: for the Concessionaire to undertake a large scale commercial grade oi! palm plantation in Liberia, together
with the related infrastructure to process and market certain oil palm products, including biofuel and biodiesel,
for the duration of the Concessionaire’s Concession Agreement with the Government of Liberia or any

extension of the same,

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of the communities of
Zoloken in Grandcess / Wedabo Administrative District, Grand Kru County, to consent to, and accept the grant
of land to GVL, is an informed decision based on prior consultations held with GVL and our understanding
and appreciation of the purpose to which the minimum 1900 hectares of land will be committed and the
ancillary and/or derivative social benefits that are expected to accrue to us, the tribal/ocal people, chiefs,
elders, women, and youths of the communities of Zoloken in Grandcess / Wedabo Administrative District,

Grand Kru County, from the operation of the Concessionaire in the District.

2013-12-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. £4
Gouven
VeRoLeum
ieeRia

—
S
(o)
S|

*

19.

APPENDIX J

Documents Included by Reference in This MOU and Made Available and Exchanged

a. GVL Concession Agreement
b. RSPO Principies and Criteria (2013). Note that GVL membership details are:
* Membership Number: 1-0102-11-000-00
® Member Since: 29/08/2011
@ Membership Type: Ordinary Member
@ Category: Oil Palm Growers
rom GVL Standard Operating Procedures (SOPs) and support forms for
i FPIC and compensations
ii. Grievances
d. Signed and endorsed maps of Communities areas including already agreed areas for

GVL, confirmed community areas

e. Community Oil Palm program draft proposal, draft and final plans and documents
(Reference full details in APPENDIX D above)

2013-42-17 Provisional MoU and Social Agreement-Zoloken Wedabo App. J-E
GOLDEN
VV | VEROLEUM
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on our eight key values.
1. Successful investing, meeting the expectations of investors and funders
2. Ending rural poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop
3. Preserving the natural environment, helping conserve flora, fauna, water
and carbon in Liberia
4. Respecting community self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage
5. Developing the skills and careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities
6. Practicing the best methods of legal compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes
7. Building value added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials
8. Continuing improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

